Citation Nr: 0325600	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total disability evaluation due to 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.  This appeal arose from an April 1992 decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to an increased evaluation for the service-connected PTSD.  
In April 2001, the Jackson, Mississippi, RO issued a denial 
of the claims for an increased evaluation for PTSD and for 
TDIU.  In November 2001, the Board of Veterans' Appeals 
(Board) remanded this case to the RO for additional 
development.  The case is again before the Board for 
appellate consideration.



REMAND

On VA examination in January 2001, it was noted that the 
veteran's ability to give a history was influenced by his 
reported use of alcohol recently.  He reported that drinking 
was the only way to sleep.  The examiner noted that the 
veteran was not able to present himself appropriately for 
work, in part due to his active substance abuse.  It was 
stated that PTSD was impairing his ability to function.  The 
diagnosis was, PTSD, chronic alcohol abuse.  The veteran was 
most recently examined by VA for disability evaluation in 
April 2003.  The examiner noted at that time that the veteran 
appeared to be under the influence of alcohol or drugs.  It 
was reported by the veteran that his drinking had been heavy 
for the last five years.  He also reported use of cocaine, 
heroin and amphetamines.  The veteran reported that he had 
quit substance abuse for six months but that still, no one 
would hire him.  It was reported by the examiner that there 
was evidence of severe impairment from polysubstance abuse 
over the years.  It was also stated that it was not clear 
that the PTSD has a significant influence on the veteran's 
substance abuse.   The Axis I diagnosis was, PTSD, chronic 
polysubstance abuse, but primarily alcohol.  It is thus 
unclear to the Board the extent of the veteran's impairment 
due to his PTSD alone, without regard to any other service-
connected or nonservice- connected disability.  

In addition, the Board observes that in Mittleider v. West, 
11 Vet. App. 181 (1998), The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to 
PTSD from any other diagnosed psychiatric disorder, here 
alcohol dependence, VA must consider all psychiatric symptoms 
in the adjudication of the claim.  As such, unless a VA 
examiner, based on his or her review of the record, concludes 
that some of the veteran's psychiatric symptoms are unrelated 
to the veteran's PTSD, those symptoms that cannot be 
distinguished from his service-connected PTSD must be 
considered in the evaluation of this disability. Id. at 182.  
The Board notes that 38 U.S.C. § 1110 (West 2002) prohibits 
the payment of "compensation" for disability due to alcohol 
and drug abuse.  However, the Court has held that while the 
statute prohibits compensation for disability due to alcohol 
and drug abuse, it does not bar an award of secondary service 
connection for disability due to abuse of alcohol or drugs. 
Barela v. West, 11 Vet. App. 280 (1998).  In any event, the 
Board observes that, in Barela, that Court suggested that the 
veteran's alcoholism itself might be indicative of the 
severity of a veteran's PTSD. Id. at 283.  

As such, the Board finds that, the veteran should be afforded 
a contemporaneous and thorough VA psychiatric examination to 
assess the extent and severity of his psychiatric impairment.  
The report of this examination must take into account the 
records of the veteran's prior medical history to clarify the 
extent and severity of his PTSD.  Goss v. Brown, 9 Vet. App. 
109, 114 (1996).  In addition, the examiner should offer an 
opinion as to whether the veteran's alcohol dependence is 
secondary to his PTSD, as well as whether the symptoms 
attributable to these conditions can be distinguished.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Mittleider.  

In regard to the TDIU claim, the Board observes that the 
veteran has specifically asserted that he is unemployable due 
to his service-connected PTSD.  In this regard, the duty to 
assist requires that the examination reports include an 
opinion concerning the effects of the veteran's service-
connected disabilities, either individually or in the 
aggregate, on his ability to obtain or retain employment.  
See Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.   The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded comprehensive VA psychiatric 
examination, conducted by a psychiatrist, 
to determine the current severity of his 
service-connected PTSD, to include 
whether it is at least as likely as not 
that his alcohol dependence is related to 
the service-connected psychiatric 
disability.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  It is imperative that the 
veteran's examiner reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology attributable 
to any of the other diagnosed psychiatric 
disabilities from the veteran's PTSD, 
and, if so, the percentage of the GAF 
score representing impairment due to 
PTSD.  In addition, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
alcohol dependence is related to his 
service-connected PTSD.  The examiner 
should also provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.   All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.   The examiner should be 
requested to render an opinion as to the 
employability of the veteran.  The 
examiner must provide a rationale for all 
findings and opinions expressed.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should then readjudicate the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The purpose of this REMAND is to ensure compliance with due 
process considerations. No inference should be drawn 
regarding the final disposition of this claim. The veteran is 
hereby informed that failure to report for a scheduled 
examination or failure to cooperate with any requested 
development may have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




